DETAILED ACTION
This action is responsive to the communications filed on 8/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1, 8, and 15; the present invention is directed to a system and method for testing a filter in a redundant signal path; where the claim language sets forth specific steps/functions and circuitry (as applicable) to perform/implement various novel and non-obvious aspects of the allowed invention.  The limitations of the independent claims as filed by Applicant on 8/28/2020 are each incorporated by reference into this section of this Office action.
Closes Prior Art (below)
	The closest prior art of record, Starzer et al. (US 2017/0353876), shows a similar system and method for testing a plurality of filters (see fig. 3 and/or 5, where figure 3 for context for AMUX 16 and output pin 18 connecting the external Automatic Test Equipment 30 (ATE 30) and figure 4 shows context for the DSP 15 that includes FFT and memory 152 and the pass/fail check at 153), including: 
	generating a broadband test signal at a plurality of predefined frequencies (figs. 3 and 5: generating broadband test signal Stest by at least one oscillator 17 or 17a-d; which is selectively inserted/injected to input and output nodes of analog baseband processing chain 13 as shown graphically (e.g. via ADMUX and MUX));
	injecting the test signal into a first section of a first signal path (figs. 3 and 5: injecting the test signal to individually test HPF 131 (injected Stest at node N1 and outputted at to the ATE via node N2 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. HPF 131) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case HPF 131) is good or is defective; see [0029-0033]);
	measuring a first output signal from a first filter operatively connected in the first signal path (figs. 3 and 5: injecting the test signal to individually test HPF 131 (injected Stest at node N1 and outputted at to the ATE via node N2 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. HPF 131) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case HPF 131) is good or is defective; see [0029-0033]); 
	determining a first frequency response of the first filter as a function of the test signal and the first output signal (figs. 3 and 5: injecting the test signal to individually test HPF 131 (injected Stest at node N1 and outputted at to the ATE via node N2 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. HPF 131) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case HPF 131) is good or is defective; see [0029-0033]); 
	injecting the test signal into a second section of the first signal path (figs. 3 and 5: injecting the test signal to individually test LPF 132 (injected Stest at node N2 and outputted at to the ATE via node N3 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. LPF 132) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case LPF 132) is good or is defective; see [0029-0033]); 
	measuring a second output signal from a second filter operatively connected in the second signal path (figs. 3 and 5: injecting the test signal to individually test LPF 132 (injected Stest at node N2 and outputted at to the ATE via node N3 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. LPF 132) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case LPF 132) is good or is defective; see [0029-0033]); 
	determining a second frequency response of the second filter as a function of the test signal and the second output signal (figs. 3 and 5: injecting the test signal to individually test LPF 132 (injected Stest at node N2 and outputted at to the ATE via node N3 (and AMUX 16), which further include determining the frequency response of the tested component (i.e. LPF 132) in terms of magnitude per frequency value; which is then compared with the stored/expected reference spectrum for said component.  The resulting in a determination of whether the component (in this case LPF 132) is good or is defective; see [0029-0033]); 
	comparing the first and second frequency responses to stored reference spectrums (previously addressed); and 
	identifying a pass/failure state of the first filter and/or the second filter based upon the results of the comparisons (figs. 3 and 5: see [0029-0033] both HPF 131 and LPF 132 may be individually tested and determined whether the HPF and/or LPF is/are defective (or not).  The rest of the limitations were previously addressed or are readily apparent).
Allowable Subject Matter
	However, the prior art of record (including but not limited to the Starzer et al. reference), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitations (with emphasis added):

1. 	A method for testing a filter in a redundant signal path, the method comprising the steps of: 
	generating a test signal at a predefined frequency; injecting the test signal into a first signal path; 
	measuring a first output signal from a first filter operatively connected in the first signal path; 
	determining a first frequency response of the first filter as a function of the test signal and the first output signal; 
	injecting the test signal into a second signal path;
	measuring a second output signal from a second filter operatively connected in the second signal path; 
	determining a second frequency response of the second filter as a function of the test signal and the second output signal; 
	comparing the first frequency response to the second frequency response; and 
	identifying a failure in either the first filter or the second filter when a difference between the first frequency response and the second frequency response exceeds a predefined threshold.



8. 	A system for testing a filter in a redundant signal path, the system comprising: 
	a first signal path including a first input and a first output, wherein the first input is configured to receive an input signal from an external device and the first output is configured to provide a first output signal to at least one processor; 
	a first filter connected in series along the first signal path between the first input and the first output, wherein the first filter is configured to receive the input signal and to generate the first output signal; 
	a second signal path including a second input and a second output, wherein the second input is configured to receive the input signal from the external device and the second output is configured to provide a second output signal to the at least one processor; 
	{01515138.DOCX / }23a second filter connected in series along the second signal path between the second input and the second output, wherein the second filter is configured to receive the input signal and to generate the second output signal; and 
	a processor configured to: 
		generate a test signal at a predefined frequency; 
		inject the test signal into the first signal path; 
		measure the first output signal from the first filter; 
		determine a first frequency response of the first filter as a function of the test signal and the first output signal; 
		inject the test signal into the second signal path; 
		measure the second output signal from the second filter; 
		determine a second frequency response of the second filter as a function of the test signal and the second output signal; 
		compare the first frequency response to the second frequency response; and 
		identify a failure in either the first filter or the second filter when a difference between the first frequency response and the second frequency response exceeds a predefined threshold.



15. 	A method for testing a filter in a redundant signal path of an input module for an industrial controller, the method comprising the steps of: 
	receiving an input signal from an external device at the input module; 
	injecting a test signal into a first signal path with a processor of the input module while passing the input signal from the external device to the processor along a second signal path;
	periodically sampling an output of the first signal path with the processor while injecting the test signal into the first signal path; 
	determining a first frequency response of the first signal path as a function of the test signal and of the output of the first signal path; 
	{01515138.DOCX / }26injecting the test signal into the second signal path with the processor of the input module while passing the input signal from the external device to the processor along the first signal path; 
	periodically sampling an output of the second signal path with the processor while injecting the test signal into the second signal path; 
	determining a second frequency response of the second signal path as a function of the test signal and of the output of the second signal path; and 
	identifying a failure in either the first signal path or the second signal path when a difference between the first frequency response and the second frequency response exceeds a predefined threshold.

	Furthermore, the Examiner notes that the entirety of each of the independent claims is the subject matter that renders each particular independent claim allowable, not solely the emphasized limitations above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding independent/parent claim(s) (and/or their own respectively required limitations).  Claims 1-19 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-19 are allowed (as previously addressed). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Osumi et al. (US 2010/0213924), e.g. figure 7 which calibrates/tests two filters in two respective parallel paths are noted by the Examiner.
	Additionally references are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez; telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        7/2/2022